      Case 4:20-cv-03385 Document 11 Filed on 01/12/21 in TXSD Page 1 of 1




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 RADLEY BRADFORD, individually,
 and on behalf of all other similarly
 situated,
                                                        Case No. 4:20-cv-03385
        Plaintiff,

 v.

 SIGNIFY HEALTH, LLC,

        Defendant.

                                 NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that RADLEY BRADFORD (“Plaintiff”) and SIGNIFY

HEALTH, LLC (“Defendant”), hereby notify the Court the parties have reached settlement, and

are in the process of completing the settlement agreement and filing dismissal papers. The parties

anticipate filing dismissal papers within 45 days.



 DATED: January 12, 2021                             Respectfully submitted,

                                                     RADLEY BRADFORD

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 1
